Citation Nr: 1116882	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for service connected herniated lumbar disc L5-S1, postoperative hemilaminotomy and microdiscectomy. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1971 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In the Informal Brief submitted by the Veteran's representative in March 2011, the issue of entitlement to an increase rating in excess of 10 percent for traumatic arthritis, right knee, was listed as an appealed claim.  The Board notes, however, that while the RO denied the Veteran's request for an increased rating (as stated in the February 2008 rating decision) and this denial was timely appealed, the Veteran specifically stated in the July 2009 VA Form 9 that he was not pursuing an appeal of this claim.  Therefore, the issue of entitlement to an increase rating in excess of 10 percent for traumatic arthritis, right knee, is not on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran is currently rated at 20 percent disability for service connected herniated lumbar disc L5-S1, postoperative hemilaminotomy and microdiscectomy.  He and his representative contend his rating does not accurately reflect his current symptomatology.  The Veteran argues that he has been treated with lumbar facet injections for several years which deteriorated and weakened his bones.  According to the Veteran, in May 2007 he was involved in a low impact motor vehicle accident which caused a T-8 complete spinal injury and a shattered pelvis.  The Veteran argues that his service connected disability and the lumbar facet injections resulted in his current disability.  Furthermore, the Veteran and his representative state that the most recent VA examination, conducted on February 2008, was incomplete as it did not reflect the nature of his current disability, and a new examination was requested. 

The Board notes that the Veteran's back was last examined by VA in February 2008.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his back disability.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination in order to determine the current severity of his service-connected low back disability.
 
All testing deemed necessary by the examiner should be performed and the results reported in detail.  A complete copy of the REMAND and the claims folder must be available for review by the examiners in conjunction with the examinations and this fact should be acknowledged in the reports.  The examiner must provide a complete rationale for the stated opinions.

2. The AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, he and his representative will be provided with a Supplemental Statement of the Case.  An appropriate period of time will be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


